Citation Nr: 0033596	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  96-03 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to service connection for spasms of the left 
side back and neck, with scoliosis and degenerative disc 
disease.  

4.  Entitlement to a compensable evaluation for residuals of 
a fracture of the metacarpal of the left ring finger.  

5.  Entitlement to an increased evaluation for keloid scars 
of the left foot as a result of vein donor graft sites, 
currently rated as 10 percent disabling.  

6.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, currently rated as 10 
percent disabling.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to August 
1977 and from July 1979 to July 1995.  

This appeal arises from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Appellate consideration of the issues of entitlement to 
service connection for a right foot disability, entitlement 
to service connection for spasms of the left side, back and 
neck with scoliosis and degenerative disc disease, and 
entitlement to an increased rating for degenerative joint 
disease of the right knee will be deferred pending completion 
of the development requested in the REMAND portion of this 
decision.




FINDINGS OF FACT

1.  Audiological evaluations of the veteran's hearing acuity 
do not include any thresholds of 40 decibels or three or more 
of 26 decibels or more at 500 through 4000 hertz.   

2.  The veteran's residuals of a fracture of the left ring 
finger have not resulted in limitation of motion, ankylosis, 
arthritis or any current pathology to support the veteran's 
complaints of pain.  

3.  The veteran has tender keloid scars of the left foot 
which do not interfere with the functioning of the left foot.  


CONCLUSIONS OF LAW

1.  The criteria for recognizing hearing impairment as a 
disability for VA purposes have not been met.  38 C.F.R. 
§ 3.385 (1999).  

2.  The criteria for a compensable rating for residuals of a 
fracture of the metacarpal of the left ring finger have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5227 (1999).  

3.  The criteria for a rating in excess of 10 percent for 
keloid scars of the left foot have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7803, 
7804, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters.  The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) has amended 
the statutory provisions which define the nature of a claim 
and the duty of VA to assist veterans in developing their 
claims.  The Board of Veterans' Appeals (Board) has reviewed 
the veteran's claims with the new statutory requirements in 
mind.  Initially the Board reviewed the claims folder and 
determined that the RO met the requirements for notifying the 
veteran of any steps necessary to complete his claims,  The 
RO assisted him with development of his claims including 
affording VA examinations.  The RO requested and obtained the 
relevant evidence identified by the veteran.  Therefore, we 
conclude that the claims which are adjudicated below are now 
ready for appellate consideration.  

Factual Background.  The veteran served on active duty from 
March 1973 to August 1977 and from July 1979 to July 1995.  

January 1980 service medical records include treatment for 
trauma to the left hand.  X-rays revealed a spiral fracture 
of the fourth metacarpal.  The veteran was placed in a short 
arm cast.  

A reference audiogram was performed in December 1994, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
20
25
LEFT
10
10
10
20
30

It was noted that the veteran was routinely exposed to 
hazardous noise.  He used hearing protection and earplugs had 
been issued.  

The veteran complained of left wrist pain in January 1995.  
He reported having injured the wrist in January 1993 while 
moving safes.  

Discharge notes from February 1995 reveal that veteran was 
admitted to the hospital for treatment of a left radial 
artery aneurysm.  A resection of the left radial artery 
aneurysm and reconstruction of the left radial artery with 
venous interposition was performed.  Nerve conduction studies 
were performed.  They were normal with no evidence of 
electrodiagnostic evidence of median neuropathy of the left 
wrist.  

In March 1995 the veteran was referred to neurology for 
evaluation of left sided spasm.  He reported a history of 
three years of left side spasms.  There was no history of 
trauma.  Evaluation by therapy was unremarkable.  

The veteran was examined prior to his retirement from the 
service in April 1995.  Examination of the upper extremities 
revealed decreased range of motion and decreased sensation.  
The veteran had scars on the left foot from the left radial 
artery repair/  The neurological evaluation was abnormal as 
to sensation in the left foot.  

On his Report of Medical History the veteran checked a 
history of ear trouble, bilateral hearing loss, broken bones, 
arthritis, bone or joint deformity, painful shoulder or 
elbow, trick or locked knee and foot trouble.  The veteran 
reported having ear trouble and that his hearing sounded 
muffled.  He reported that his left hand was broken and was 
painful.  He had arthroscopic surgery on the right knee.  The 
knee locked and swelled and caused pain unexpectedly, but 
quite frequently.  He had severe pain in the right shoulder.  
He complained of a neurological problem on the left side of 
his body.  

An audiometric evaluation in April 1995, revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
15
25
LEFT
10
10
15
25
25


The veteran retired from the service in July 1995.  

The veteran was examined by VA in August 1995.  The report of 
the general medical examination reflects the veteran had a 
residual keloid over the left ankle where a blood vessel was 
removed to be placed in his left arm.  The veteran reported 
severe problems with the left knee.  His right knee swelled 
up when he gained weight.  

The report of VA examination of the joints in August 1995 
noted that the veteran complained largely of knee pain.  When 
an aneurysm in the left wrist was treated several veins were 
harvested from the lateral aspect of his left foot as graft 
material.  The incisions on both his wrist and foot had 
healed with rather thick keloids.  He had considerable pain 
both on the volar aspect of the left wrist and of his left 
foot.  The veteran also fractured the fourth metacarpal in 
service.  He still has occasional pain in the region of the 
fourth metacarpal of his right hand, but the hand functions 
well. 

Examination of the right hand revealed no abnormality.  His 
fingers and thumb moved normally with flexion and extension.  
He had normal motion through his wrist joint.  There was no 
particular tenderness over the fourth metacarpal area.  No 
deformity was clinically evident.  

Examination of the back revealed no abnormality.  He had full 
range of motion both in lateral and forward bending.  There 
was no muscle spasm present either in the thoracic or lumbar 
paraspinal musculature at that time.  He did have a slight 
pelvic title to the right.  He had a slight C curved type of 
scoliosis in the dorsal and lumbar spine.  

Examination of the left foot revealed two scars.  One was V 
shaped just proximal to the lateral malleolus and another on 
the lateral aspect of the foot just distal to the lateral 
malleolus.  All three arms of these scars measured about five 
centimeters in length and had a rather thick keloid.  The 
scars on his foot were quite tender to touch and pressure.  

The VA examiner's impressions were that the veteran's right 
hand had good function.  The fourth metacarpal was in normal 
alignment.  There was no impairment of function of the hand.  
The veteran still had marked tenderness on the lateral aspect 
of his left foot secondary to keloid formation in the scars. 

A VA evaluation by an ear, nose and throat physician revealed 
a mild bilateral high frequency hearing loss.  The examiner 
noted that it was possible it was noise-induced sensorineural 
hearing loss.  It was noted to be of minimal severity.  

The VA summary report of examination for organic hearing loss 
dated in August 1995, revealed the following:




HERTZ



1000
2000
3000
4000
RIGHT
5
10
15
25
LEFT
5
10
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  

The RO granted service connection for residuals of a 
resection of an aneurysm in the left wrist, keloid scars of 
the left foot, degenerative joint disease of the right knee, 
hayfever, pseudofolliculitis barbae and residuals of a 
fracture of the left metacarpal of the ring finger of the 
minor hand in August 1995.  

A VA audiological evaluation was performed in August 1996.  
The diagnosis was bilateral mild high frequency hearing loss 
consistent with noise exposure.  

On the VA audiological evaluation in August 1996, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
10
15
30
LEFT
5
10
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  

Examination revealed keloid scars on the left foot.  He had a 
V-shaped scar and a linear scar on the dorsum of the foot and 
the anterior of the ankle.  They had developed some keloid, 
overriding.  They were about one and a half inches in length.  

Examination of the left ring finger revealed full range of 
motion in the finger.  The only problem was in cold weather.  
The finger ached.  VA X-rays of the left fourth finger were 
normal. 

The veteran testified at a hearing before a Hearing Officer 
at the RO in February 2000.  The veteran stated that he typed 
all day and that is finger caused constant pain.  When he was 
getting out of a chair or planted his hand he could feel it.  
Movements like pushups caused pain.  Pulling weeds caused 
extreme pain.  Because of swelling in his knee and his disc 
disease he soaked in hot water for at least 30 minutes every 
day.  (T-2).  He was employed as a claim examiner and typed 
80 to 85 percent of the time.  His hand affected his 
employment especially when it got tired.  He had trouble with 
his foot.  He had to keep it flexed at all times for it to 
clear the ground.  He had a severe problem with his knee and 
that was causing his foot not to clear the ground.  (T-3).  
The veteran stated that the foot drop caused his knee to 
swell.  (T-4).  The veteran wished to stress that his knee 
was degenerated.  The veteran reported having constant pain 
in the knee.  (T-5).  He had popping and cracking of the 
knee.  (T-6).  The veteran said that he has spasms in his 
side.  Nobody would actually tell him what was going on with 
his back and side.  He was told by a private doctor that the 
muscles on one side were bulkier than the other and were 
overcompensating.  He has a device to hold his right foot.  
He claimed that he developed an improper gait because no one 
would treat him for his knee and foot problems.  (T-7).  He 
had scoliosis and a bulging disc in his back.  (T-7).  He had 
constant pain.  He had degenerative disc disease of the lower 
lumbosacral spine.  (T-8).  In regard to his bilateral 
hearing loss the veteran was a field artillery crewman during 
his first two years in the Army.  He worked around big guns.  
He heard muffled sounds.  He had to tell his children to 
speak louder.  He had to ask people what they said.  (T-8).  
People have told him that he speaks loudly.  He had trouble 
in situations such as restaurants where there is background 
noise.  His job required that he spend time on the telephone.  
(T-9)  The veteran responded that he had given copies of all 
of the private medical records which were discussed at the 
hearing to the hearing officer to be placed in the claims 
folder.  The Hearing Officer asked the veteran if had 
everything that was available and the veteran responded, 
"yes."  


Service Connection

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including organic diseases 
of the nervous system, when they are manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  





Analysis.  

Bilateral hearing loss

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. § 1110 (West 
1991).  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The regulations specifically define when hearing loss is 
considered a disability for VA purposes.  In section 3.385 it 
states that "For the purposes of applying the laws 
administered by VA, impaired hearing will be considered a 
disability" when certain auditory thresholds are met or when 
certain speech recognition scores are demonstrated.  

A review of the audiometric evaluation performed in April 
1995 on service separation demonstrates that for the 
frequencies 500 through 4000 none of the thresholds were 40 
decibels or above and only one was greater than 26 decibels.  

The Board is aware that the veteran does not have to 
demonstrate a hearing loss by VA standards on service 
separation if he is able to demonstrate a relationship 
between a current hearing loss, and an incident in service 
such as noise exposure.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  

The veteran has offered evidence of noise exposure in 
service, but he has not offered any competent medical 
evidence that he currently has a bilateral hearing loss by VA 
standards.  The veteran testified that his hearing is 
muffled.  While the veteran is competent to testify as to 
symptoms he experiences he is not competent to render a 
diagnosis as to a medical disorder.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

VA in an effort to assist the veteran, afforded him the 
opportunity to be evaluated and his hearing acuity assessed 
on two occasions after his separation from the service.  VA 
audiological evaluations in August 1995 and 1996 failed to 
demonstrate that the veteran had a hearing loss which met the 
standards set for VA to recognize hearing impairment as a 
disability.  

In the absence of evidence of hearing impairment that meets 
VA standards for recognition as a disability, service 
connection for bilateral hearing loss is not warranted.  The 
Board observes that throughout the pendency of this claim, 
the RO has denied the veteran's claim for entitlement to 
service connection for bilateral hearing loss on the basis 
that the claim was not well grounded in the absence of a 
current disability.  However, during the development of the 
claim, the veteran was afforded two VA audiological 
examinations, the opportunity to provide his own private 
medical evidence, and to present testimony at a personal 
hearing.  Furthermore, as noted above, the notice 
requirements of The Veterans Claims Assistance Act of 2000 
have been met.  Therefore, the Board holds that no prejudice 
has accrued to the veteran by the instant finding that his 
level of hearing loss does not meet the regulatory definition 
of hearing loss for VA purposes at this point.  We see no 
further area of inquiry which might yield a helpful result 
given the applicable law and the undisputed facts of the 
case, and are of the opinion that the VA's duty to assist 
under the newer, more stringent standard embodied in The 
Veterans Claims Assistance Act of 2000 has been satisfied.


Increased Evaluations

Relevant Laws and Regulations.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  The percentage ratings for each diagnostic code, 
as set forth in the VA's Schedule for Rating Disabilities, 
codified in 38 C.F.R. Part 4, represent the average 
impairment of earning capacity resulting from disability.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If an unlisted condition is 
encountered it is rated under a closely related disease or 
injury in which the functions affected, the anatomical 
localization, and the symptomatology are closely analogous.  
38 C.F.R. § 4.20.  If the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a no-percent evaluation is assigned when 
the required residuals are not shown.  38 C.F.R. § 4.31.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Metacarpal Fracture of the Left Ring Finger (Minor)

Ankylosis of any finger other than the thumb, index finger, 
or middle finger, will be rated as zero percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (1999).  

Analysis.  The Schedule for Rating Disabilities does not 
include a specific Diagnostic Code for rating fracture 
residuals of the fingers.  The veteran's residuals of a 
fracture to the metacarpal of the left ring finger can be 
rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 
5227.  See 38 C.F.R. § 4.20.  Under DC 5227, the veteran can 
only receive a compensable rating for extremely unfavorable 
ankylosis.  If there is evidence of extremely unfavorable 
ankylosis, the finger is rated under the appropriate 
diagnostic code for amputation of a single finger.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5155.  The Board has also 
considered whether or not the veteran's residuals of a 
fracture can be rated under DC 5003 for osteoarthritis.  A 
20% rating is warranted if X-rays reveal involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  A 10% rating is warranted if there is 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  

The record contains no competent medical evidence in the 
record of unfavorable ankylosis of the left ring finger.  For 
that reason a compensable rating based on Diagnostic Code 
5227 is not warranted.  

The Board also considered a compensable evaluation based on 
arthritis of the finger.  The X-rays of the left fourth 
finger taken in December 1996 were normal.  In the absence of 
X-ray evidence of arthritis a compensable rating based on 
Diagnostic Code 5003 is not appropriate.  

The Board has considered the veteran's assertions that his 
residuals of a fracture of the left fourth finger causes 
pain.  The regulations provide that functional loss due to 
pain supported by adequate pathology must be adequately 
portrayed.  38 C.F.R. § 4.40.  In August 1995 the veteran 
told a VA examiner that he had occasional pain in the right 
hand due to his fractured finger, but it functioned well.  It 
would be inappropriate to consider right hand pathology since 
the service-connected fractured finger is on the left hand.  
In December 1996 the veteran reported having problems with 
the left ring finger only when it was cold.  The examiner 
found full range of motion of the finger.  X-rays of the left 
fourth finger were normal with no evidence of any residuals 
of the fracture.  No pathology of the left ring finger has 
been identified.  Thus, it is concluded that a compensable 
rating based on pain is not supported by the medical evidence 
of record.  

The preponderance of the evidence is against the veteran's 
claim and an increased rating for residuals of a fracture of 
the metacarpal of the left ring finger is not warranted.  

Keloid Scars of the Left Foot

Scars which are superficial, poorly nourished, with repeated 
ulceration are rated as 10 percent disabling.  Superficial 
scars which are tender and painful on objective examination 
are rated as 10 percent disabling.  38 C.F.R. Part 4, 
Diagnostic Code 7803, 7804 (1999).  

Severe disfiguring scars of the head, face or neck, 
especially those which produce a marked and unsightly 
deformity of the eyelids, lips or auricles are rated as 30 
percent disabling.  Moderately disfiguring scars of the head, 
face or neck are rated as 10 percent disabling.  Slightly 
disfiguring scars are assigned a noncompensable rating.  
38 C.F.R. Part 4, Diagnostic Code 7800 (1999).  

Other scars are rated based on limitation of the function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999).  

Analysis.  The RO has assigned a 10 percent rating for the 
veteran's keloid scars of the left foot.  The Schedule for 
Rating Disabilities only provides a 10 percent rating for 
tender or painful scars.  

Higher ratings are only provided when the scar is located on 
the head, face or neck.  Or when the function of the part 
where the scar is located has been affected.  The veteran has 
not asserted that the scar affects the functioning of the 
left foot.  He has only asserted that it is painful.  

A review of the claims folder does not demonstrate that the 
keloid scar has impaired the functioning of the left foot.  
The preponderance of the evidence is against the veteran's 
claim and an increased rating for the keloid scars of the 
left foot is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.  

An increased rating for residuals of a fracture of the 
metacarpal of the left ring finger is denied.  

An increased rating for keloid scars of the left foot as a 
result of vein donor graft sites is denied.  




REMAND

The veteran is seeking an increased rating for the right 
knee.  The veteran submitted a copy of a January 200 magnetic 
resonance imaging (MRI) of the right knee.  A complete tear 
of the entire lateral meniscus was shown.  In addition the 
veteran had osteophyte formation in the knee.  The veteran 
has complained of pain in the right knee.  The examination 
reports have not addressed the issue of the degree of 
impairment of the knee attributable to pain.  

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1995) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The veteran's claim for an increased rating for the right 
knee must be remanded to the RO in order to afford the 
veteran an examination which reflects the degree of 
instability if any relate to his lateral meniscus tear and 
any functional impairment due to pain.  

There are no service medical records in the claims file from 
the veteran's first period of service.  Review of the record 
does not reveal that the RO has attempted to obtain these 
records from either the Department of Defense or the United 
States Personnel Records Center.  There is an absolute duty 
to obtain records which are in the control of the government, 
and specifically service medical records prior to the 
adjudication of service connection claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The veteran is also seeking service connection for spasms of 
the left side, back and neck, scoliosis and degenerative disc 
disease.  He submitted a copy of an MRI which showed bulging 
discs in the lumbar spine.  The Board has determined that the 
veteran should be examined to determine the onset date of his 
disc disease and whether or not there is any causal 
relationship between the symptoms of spasms and twisting 
motions the veteran described in service and the current low 
back pathology.  In addition, a medical opinion is required 
as to the etiology of the veteran's scoliosis of the spine.  

Also with regard to the veteran's claims for entitlement to 
service connection, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should attempt to secure the 
service medical records reflecting the 
veteran's first period of service through 
official channels.

2.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
his right knee disability, spasms of the 
left side, back and neck, scoliosis and 
degenerative disc disease.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.

3.  The RO should arrange for a VA 
examination of the veteran in order to 
determine the nature and severity of the 
any disabilities of the neck, left side 
and back.  All indicated testing should 
be conducted.  The claims folder and a 
copy of this remand must be made 
available to the physicians for review in 
conjunction with the examination.  The VA 
examiner is requested to diagnosis any 
disorder of the left side, neck and back.  
He should then answer the following 
question:  Is it at least as likely as 
not that the veteran's degenerative disc 
disease, scoliosis or any other disorder 
of the left side, back and neck began in 
service or during the initial post 
service year?

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to the two claims for entitlement 
to service connection.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  If the benefit sought on appeal 
remains denied, or if a notice of 
disagreement is received regarding any 
other issue, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Veterans Law Judge
	Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)



 



